


Exhibit 10.5


AMENDMENT NO. 3
TO THE
ADVISORY AGREEMENT
 
This amendment no. 3 to the amended and restated Advisory Agreement dated as of
January 21, 2011, as amended on May 6, 2011 and June 24, 2011 (the “Advisory
Agreement”), between KBS Real Estate Investment Trust III, Inc., a Maryland
corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware limited
liability company (the “Advisor”), is entered as of July 8, 2011 (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.


WHEREAS, the Advisor has agreed to advance funds to the Company upon the terms
set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree to amend the Advisory
Agreement as follows:


Article 17 is hereby amended and restated in its entirety as follows:


“ARTICLE 17


ADVANCE


Notwithstanding anything contained in Article 9 of the Agreement to the
contrary, the Advisor hereby agrees to advance funds (the “Advance”) to the
Company equal to the cumulative amount of distributions declared by the Company
for distribution record dates through the period ending August 31, 2011.


The Advisor further agrees that the Company will only be obligated to repay the
Advisor for the Advance if and to the extent that:


(i)
the Company's modified funds from operations (“MFFO”), as such term is defined
by the Investment Program Association and interpreted by the Company, for the
immediately preceding month exceeds the amount of distributions declared for
record dates of such prior month (an “MFFO Surplus”), and the Company shall pay
the Advisor the amount of the MFFO Surplus to reduce the principal amount
outstanding under the Advance, provided that such payments shall only be made if
management in its sole discretion expects an MFFO Surplus to be recurring for at
least the next two calendar quarters, determined on a quarterly basis; or



(ii)
the Advance may be repaid from excess proceeds (“Excess Proceeds”) from the
Company's third-party financings, provided that the amount of any such Excess
Proceeds that may be used to repay the principal













--------------------------------------------------------------------------------






amount outstanding under the Advance shall be determined by the Conflicts
Committee in its sole discretion.


The Advisor understands and agrees that no interest shall accrue on the Advance.
To the extent payment of any amount is due to the Advisor hereunder, the Company
shall pay the Advisor no later than the last business day of the month in which
the amount of such payment is determined, or the first business day of the
following month.”








Signature Page Follows.












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first written above.


 
 
 
 
 
KBS REAL ESTATE INVESTMENT TRUST III, INC.


   By: /s/ Charles J. Schreiber, Jr.
         Charles J. Schreiber, Jr., Chief Executive Officer




KBS CAPITAL ADVISORS LLC


   By: PBren Investments, L.P., a Manager


By: PBren Investments, LLC, as general partner


By: /s/Peter M. Bren
Peter M. Bren, Manager


By: Schreiber Real Estate Investments, L.P., a Manager


By: Schreiber Investments, LLC, as general partner


By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr., Manager


 





